Citation Nr: 1222536	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected right patellofemoral dysfunction, post surgery.

2. Entitlement to an initial rating in excess of 10 percent for service-connected left patellofemoral dysfunction, post surgery.

3. Entitlement to service connection for bilateral shoulder strain.

4. Entitlement to service connection for scar of the left shin due to bone graft.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to April 2008.  He is the recipient of the Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for remand: to schedule another VA examination

The Veteran was afforded a VA examination in June 2008 with respect to all claims on appeal.  However, the Board observes that the examiner did not have access to the Veteran's claims file, including his copious service treatment records.  The lack of a claims file does not necessarily render an examination inadequate, particularly if the history obtained from the Veteran is a complete and accurate representation of what is contained therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  However, the Board observes that the VA examination report contains little more than a cursory history of the Veteran's claimed disabilities.  Further, with his notice of disagreement, the Veteran submitted copies of his service treatment records that he believes support his claims on appeal.   

In addition, with respect to the claim for service connection for scar of the left shin, the VA examination report does not explicitly address whether a scar of the left shin is present.  The examiner noted three scars of the left knee, for which the Veteran is in receipt of service-connected benefits.  The scar which the Veteran considers a left shin scar could be one of those three scars, or it could, in fact, be a separate scar for which the examiner did not report findings.  

Finally, the Board observes that the June 2008 VA examination is four years old and may not be representative of the the Veteran's current level of disability in his bilateral knees.  For these reasons, the case is remanded so that additional VA examinations may be performed for all claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right and left knee disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All appropriate tests should be performed.  

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, or incoordination.  Additionally, the examiner should perform testing of all ligaments and cartilage and characterize any findings as mild, moderate, or severe.  All symptoms should be reported in detail. 

2. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed bilateral shoulder and left shin scar disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, including any appropriate tests, the examiner should respond to the following: 

a. Is it at least as likely as not that any diagnosed disorder of the bilateral shoulders is causally or etiologically a result of an in-service disease, injury, or event? 

b. Does the Veteran have a scar of his left shin that is separate and apart from the three scars previously identified as post-surgical scars of the left knee?  If so, is the scar at least as likely as not causally or etiologically a result of an in-service disease, injury, or event?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


 
_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


